Citation Nr: 1446774	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-15 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for low back disability, variously diagnosed as including scoliosis, mechanical back pain, lumbar spondylosis, and lumbar radiculopathy to the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2010, the Veteran testified before the Board via video conference hearing.  A transcript of this hearing has been added to the record.

In April 2011, the Board remanded this matter for additional evidentiary development.

During the course of this appeal, the Veteran has been diagnosed with multiple low back disabilities including scoliosis, mechanical back pain, lumbar spondylosis, and lumbar radiculopathy to the left lower extremity.  The Board recharacterized the issue on appeal to reflect the scope of the Veteran's claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled);  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking service connection for a low back disability.  He contends that his pre-existing scoliosis was aggravated by his military service.  He further contends that his military service has resulted in additional low back disabilities, including mechanical back pain, lumbar spondylosis, and lumbar radiculopathy to the left lower extremity.  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Scoliosis

By statute, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).  

The Veteran's August 1976 entrance examination report noted a diagnosis of scoliosis.  An orthopedic consultation performed that same day noted findings of scoliosis, concave to the left at an angle of 22 degrees, at T5 to L1.  The consultation report also noted that the Veteran was fit for service.  Accordingly, the Board finds that scoliosis was noted at entrance into service, and the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111.

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  However, aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service.  

Pursuant to the Board's April 2011 remand, the RO was directed to schedule the Veteran for an examination to determine the nature and likely etiology of his claimed low back disability.   Specifically, the examiner was to address whether any diagnosed low back disability existed prior to the Veteran's period of service, and provide an opinion as to whether any such pre-service condition was permanently worsened by service.  

In May 2011, the Veteran underwent a VA examination of the spine.  Although the examiner noted that the Veteran had scoliosis when he was admitted into military service, the examiner failed to address whether this condition permanently worsened during his military service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Under these circumstances, the Board finds that the a new examination is required to address whether the Veteran's pre-existing scoliosis permanently increased in severity during service; and if so, whether there is clear and unmistakable evidence that the worsening during service was due to the natural progress of the condition.


B.  Remaining Low Back Disabilities

During the course of this appeal, the Veteran has been diagnosed with mechanical back pain, lumbar spondylosis, and lumbar radiculopathy to the left lower extremity.  The Board concludes that a medical opinion addressing the etiology of each of these conditions should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including records of any treatment received during the course of this appeal.  Based on his response, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate examination to determine the likely etiology of his current low back disabilities.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  

In conducting this examination, the examiner should accept as fact that the Veteran had pre-existing scoliosis at the time he entered military service in September 1976.

Based on the clinical examination, a review inservice and post service treatment records, including inservice treatment for back pain, and with consideration of the Veteran's statements regarding the history of inservice and post service low back disability, the examiner must provide an opinion as to each of the following:

(a) Did the Veteran's pre-existing scoliosis permanently increased in severity during service; and if so, was this increase was clearly and unmistakably due to the natural progress of this condition?  

(b) Is it at least as likely as not that any of the Veteran's diagnosed back disorders (mechanical back pain, lumbar spondylosis, or lumbar radiculopathy to the left lower extremity) are related either to his military service (from September 1976 to September 1979) or to any inservice aggravation of his scoliosis.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



